Citation Nr: 1440410	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  09-02 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior February 17, 2009, and 70 percent disabling thereafter.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, and he received an Army Commendation Medal with "V" Device as well as a Combat Infantryman Badge in recognition of his combat service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In April 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  The Board previously remanded this matter for further development in August 2010.  In an October 2011 rating decision, the RO increased the PTSD rating to 70 percent, effective February 17, 2009.  Therefore, the issue on appeal has been characterized as shown on the first page of this decision.

In February 2006, the Veteran submitted a VA Form 21-22 appointing Disabled American Veterans (DAV) as his representative.  In October 2011, he submitted a VA Form 21-22 appointing The American Legion as his representative, thereby revoking DAV's representation.  In a July 2014 statement, The American Legion declined to represent the Veteran in his appeal as he had been represented throughout the course of the appeal by DAV and failed to file a motion showing good cause for the change.  38 C.F.R. § 20.1304(b) (2013).  The Veteran was notified of The American Legion's decision in an August 2014 letter and provided him with the opportunity to appoint another representative.  The letter also informed him that, if he did not respond within 30 days, the Board would assume that he wanted to represent himself.  As the Veteran did not respond to this notice, he is considered to be unrepresented in his appeal.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in an August 2014 statement, the Veteran withdrew his appeal.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In an August 2014 statement, the Veteran withdrew his appeal.  At such time, the only issue in appellate status was entitlement to an increased rating for PTSD, rated as 50 percent disabling prior February 17, 2009, and 70 percent disabling thereafter.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.  


ORDER

The appeal is dismissed.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


